Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendments of the abstract and claims filed 3 August 2021 have been entered. Applicant’s remarks filed 3 August 2021 are acknowledged.
Claims 1-53 and 55-58 are cancelled. Claims 54 and 59-67 are pending and under examination to the extent they read on the elected species: A) wherein the polypeptide comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 17; B-a) wherein the polypeptide is administered to the human subject in a single injection; and C-b) wherein administering the polypeptide occurs in conjunction with cartilage replacement. Claims 54, 59-62, 64, 66 and 67 read on the elected species.

Specification
The objection to the abstract for not describing the claimed invention is withdrawn in response to Applicant’s amendment of the abstract.

Claim Objections/Rejections Withdrawn
The objection to claims 54 and 56 for the recitation of “Table 1” is withdrawn in response to Applicant’s amendment of claim 54 and cancellation of claim 56.
The objections to claims 58-62, 64, 66 and 67 for informalities are withdrawn in response to Applicant’s amendment of the claims.

The nonstatutory double patenting rejection over claims 1-4 and 7 of U.S. Patent No. 9,649,359 is withdrawn.

Claim Rejections maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 54, 59-62, 64, 66 and 67 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2014/0256643 A1, Pub. Date: Sep. 11, 2014), for reasons set forth in the previous Office Action (at pages 4-5) and the following.
Applicant argues that Johnson discloses a vast number of potential doses ranging from about 0.01 g/kg to about 10 mg/kg, and explains that the administered dose will depend on a number of factors, e.g., manner of administration, age of the subject, weight of the subject, condition of the subject, and the judgment of the treating physician. Applicant argues that the disclosed dosing options in Johnson are based on the patient’s body weight, which are in contrast to the presently claimed fixed dose (about 20-60 mg) without consideration of the patient's body weight or any of the other factors, therefore, Johnson fails to identify the currently claimed subject matter with sufficient specificity to constitute anticipation.

Johnson teaches the use of variant angiopoietin-like 3 (ANGPTL3) polypeptides for treatment of joint damage (e.g., acute joint injury) or for treatment of arthritis (e.g., osteoarthritis or traumatic arthritis), wherein the variant ANGPTL3 polypeptides have improved pharmaceutical properties, e.g., more stable and less susceptible to proteolysis and enzymatic degradation than wild-type ANGPTL3 [0006] [0010]. Johnson teaches that the variant ANGPTL3 polypeptides comprise an amino acid sequence selected from any one of the sequences of TABLE 1, including 242KQ (which is the same as SEQ ID NO: 17 of the instant application), wherein the polypeptides include an amino acid that is a polar amino acid (e.g., Q or S) other than K or R at position 423, as determined with reference to the full-length ANGPTL3 polypeptide sequence of SEQ ID NO: 1, and wherein the polypeptides have chondrogenic activity [0007]. Johnson teaches that the polypeptide is administered to a joint (e.g., intra-articularly) of a human patient in need of the treatment [0082]. Johnson further teaches that the administration can be accomplished via single or divided doses, and exemplary dosage may be, e.g., about 300 g/kg, 600 g/kg, or 900g/kg [0097]. Given an average body weight of 70 kg, 300 g/kg would be 21 mg, which falls within the range of about 20-60 mg. Applicant argues that the disclosed dosing options in Johnson are based on the patient’s body weight, whereas the presently claimed dose is a fixed dose of about 20-60 mg. However, applying the dosage taught by Johnson to a human patient would result in the same amount, for example, applying the dosage of 300 g/kg to human patients with a body weight ranging 65-75 kg would require 19.5-22.5 mg total amount of the 
For the foregoing reasons, the rejection is maintained.

Double Patenting
Claims 54, 59-62, 64, 66 and 67 remain rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following patents in view of Johnson et al. (US 2014/0256643 A1, Pub. Date: Sep. 11, 2014):
1)	claims 1-8, 11-13 , 17-19 and 21 of U.S. Patent No. 9,868,771;
2)	claims 1-5, 9-14, 19 and 20 of U.S. Patent No. 10,328,126; and 
3)	claims 1-8, 11-15, 19 and 20 of U.S. Patent No. 10,533,042.
Applicant argues that the Examiner has improperly relied on portions of the reference patent specification to support the prima facie case of obviousness. Applicant also argues that the present claims are not obvious because Johnson does not disclose the presently claimed fixed dose as discussed above with respect to the anticipation rejection, and therefore the double patenting rejections over the ‘771, ‘126, and ‘042 patents should be withdrawn.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
  The claims of the ‘771, ‘126, and ‘042 patents differ from the presently amended claims in that the claims of the instant application recite administering an intra-articular dose of about 20-60 mg of the polypeptide to a joint of a human subject. Although the claims at issue are not identical, they are not patentably distinct from each other in view prima facie obvious to one ordinary skill in the art to modify the claims of the ‘771, ‘126, and ‘042 patents to use the dosage as taught by Johnson for treatment of arthritis or cartilage damage. One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success, because Johnson teaches the dosage of the variant ANGPTL3 polypeptide for treating the same disorders as in the claims of the above patents. Therefore, the teachings of Johnson render the claimed dose of the variant ANGPTL3 polypeptide obvious.

New Grounds of Objections/Rejections
Claim Objections
Claim 54 is objected to because of the following informalities:
In claim 54, the phrase “comprising an amino acid sequence of SEQ ID NO: 17” should be “comprising the amino acid sequence of SEQ ID NO: 17”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-61 depend from claim 58, however, claim 58 has been cancelled. The metes and bounds of these claims are unclear.

Conclusion
NO CLAIM IS ALLOWED.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 5, 2021